Dent, Judge,

(dissenting) :

I cannot concur in defeating the plainly expressed will of the people, unless in submission to a positive unequivocal enactment of the legislature, as to the meaning of which reasonable minds learned in the law cannot differ. In cases where the legislative enactment is evidently susceptible of two constructions, depending on the political bias of the construing mind, the will of the people should solve all doubts in their favor.
This is a ease strictly of this character.
The legislative enactment being uncertain and 'silent wherein it could easily have been made certain and positive the people took the advice of those learned in the law and followed it. The returns of the precinct commissioners and the ascertainment of the canvassing board, on recount demanded, showed the election of the Democratic candidate by a fair majority over the Bepub-lican. The will of the people was plain. The circuit judge,'however, proceeded to overthrow it, not because from the face of certain ballots the choice for sheriff was not plain, but because the voter had permitted the names of certain candidates for offices, in nowise affecting the sheriffalty, to remain in the Be-publican column, unerased. Thereby holding, that because the voters did not erase all the names of the candidates for all the officers in the Bepublican column their votes could not be counted for sheriff, although they did erase the name of the Bepublican candidate and plainly indicated their intention to vote for the Democratic candidate.
The judge then proceeds to reject a sufficient number of votes to change the result of the election.
Thus is the will of the people nullified and the will of the circuit judge substituted therefor.
This Court sustains the finding of the circuit judge rather than that of the election officers.
No reasoning however learned, specious or often repeated, can make wrong right or right wrong, although because of the tern-*581porary power of the reasoner it may place “right upon the scaffold and wrong upon the throne.”
It is conceded in the court’s opinion that the construction of the law by the election officers, charged with the duty of executing it, should not be overruled except for cogent reasons.
The word cogent here used may be made to mean just, that is consistent with abstract justice; or merely plausible, justified by political expediency.
The latter meaning is often confounded with the former by him whose mental bias is such that he is unable to discriminate between them. This may result from a defect of judgment rather than an error of the heart and be the outcome of pure or selfish motives.
Some persons are totally incapable of administering abstract justice when they have any interest at stake however remote. They are to be pitied, with a fellow-feeling pity, rather than condemned, for they labor under a natural mental blindness which prevents a clear conception of the truth.
For this cause the uniform decisions of the courts of all lands, from the highest to the lowest, have tacitly established a rule of practice as firmly as any rule of law and this is that in all political eases a political conclusion if plausible will prevail over abstract justice.
There have been notable exceptions to this rule sufficient in number to prove it, but they are not so numerous as the stars in the heavens or the sands on the seashore.
Whether this ease comes under the rule or the exception is for the people to decide. Ordinary courts cannot be expected to arise to such sublime heights of justice. To do so is to court political martyrdom at the hands of political associates. Occasionally an exalted attempt is made to overthrow the rule only to result in wormwood and gall. The people act on it presumptively, yet when an opportunity affords they sometimes administer a wholesome rebuke to its too strict adherents, while lesser offenders may go -unpunished or apparently receive a rich reward for party fealty. Such is human justice. And as such it must be accepted and submitted to until the time of the restitution of all things when the crooked shall be made straight, for to overcome it is a superhuman task. When men learn that to do *582justice is better than to -win victories by injustice, this rule will perish, but not until then.
It is better than that confusion should continue to prevail in our elections, that the questions here raised should be settled according to precedent, though settled unjustly, although it is better still if they are settled justly.